United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-3676
                        ___________________________

                             LaMonte Rydell Martin

                      lllllllllllllllllllllPetitioner - Appellant

                                          v.

         Jessica Symmes, Warden, Oak Park Heights Facility, Minnesota

                      lllllllllllllllllllll Defendant - Appellee

                             ------------------------------

Juvenile Law Center; Campaign for the Fair Sentencing of Youth; Children's Law
 Center of Los Angeles; Council on Crime and Justice; Defender Association of
  Philadelphia; ISAIAH; Juvenile Justice Project of Louisiana; Juvenile Justice
    Initiative; Legal Rights Center; National Association of Criminal Defense
  Lawyers; National Center for Youth Law; National Juvenile Defender Center;
 National Juvenile Justice Network; National Legal Aid & Defender Association;
The Orleans Public Defenders; The Pacific Juvenile Defender Center; The Public
 Defender Service for the District of Columbia; Rutgers School of Law - Camden
Children's Justice Clinic; San Francisco Office of the Public Defender; Youth Law
          Center; Stephen K. Harper; Kristin Henning; Frank Vandervort

                 lllllllllllllllllllllAmici on Behalf of Appellant(s)
                                       ____________

                    Appeal from United States District Court
                   for the District of Minnesota - Minneapolis
                                  ____________
                              Submitted: April 13, 2016
                                 Filed: May 3, 2016
                                  ____________

Before MURPHY, MELLOY, and BENTON, Circuit Judges.
                          ____________

BENTON, Circuit Judge.

       This case is before this court on remand from the United States Supreme Court.
LaMonte Rydell Martin was convicted of first-degree murder and sentenced to life
without parole. He was 17 years old at the time of the murder. Martin argues his
sentence is in violation of the Eighth Amendment, citing Miller v. Alabama, 132 S.
Ct. 2455 (2012). This court disagreed, holding Miller does not apply retroactively
to cases on collateral review. Martin v. Symmes, 782 F.3d 939 (8th Cir. 2015).

       In Martin v. Smith, No. 15-6030 (Mar. 7, 2016), the Supreme Court granted
certiorari and vacated this court’s earlier judgment based on the Montgomery case.
See Montgomery v. Louisiana, 136 S. Ct. 718 (2016) (ruling Miller applies
retroactively to cases on collateral review).

                                    *******

       This court vacates Part I of its previous opinion while reaffirming Part II. The
previous judgment is vacated and the case remanded for proceedings consistent with
this opinion.
                       ______________________________




                                         -2-